U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-181742 SECTOR 5, INC. (Exact name of small business issuer as specified in its charter) Nevada 45-5042353 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 2186 Darby Street, Escondido, California 92025 (Address of Principal Executive Offices) (702) 406-6848 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 6, 2013: 20,000,000 shares of common stock. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes x No o Transitional Small Business Disclosure Format (Check One) Yes oNox PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Control and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits and Reports on Form 8-K 19 SIGNATURE 20 2 ITEM 1. FINANCIAL STATEMENTS SECTOR 5, INC. Financial Statements Page Financial Statements: Balance Sheets, June 30, 2013 (unaudited) and December 31, 2012 (audited) 4 Statements of Operations, for the three and six month period ended June 30, 2013 (unaudited) and for the period April 11, 2012 (date of inception) through June 30, 2013 (unaudited) 5 Statements of Changes in Stockholders’ Equity (Deficit), for the period April 11, 2012 (date of inception) through June 30, 2013 (unaudited) 6 Statements of Cash Flows, for the six month period ended June 30, 2013 (unaudited) and for the period April 11, 2012 (date of inception) through June 30, 2013 (unaudited) 7 Notes to Financial Statements (unaudited) 8 3 SECTOR 5, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET June 30, December 31, (unaudited) (audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $
